ITEMID: 001-104662
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF KERIMOVA AND OTHERS v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objections joined to merits and dismissed (non-exhaustion of domestic remedies, six month period);Remainder inadmissible;Violation of Art. 2 (substantive aspect);Violation of Art. 2 (procedural aspect);Violation of Art. 8;Violation of P1-1;Pecuniary and non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Khanlar Hajiyev;Peer Lorenzen
TEXT: 7. The applicants are residents of the town of Urus-Martan in the Chechen Republic.
8. At the material time all the applicants lived at various addresses in Urus-Martan.
9. The first applicant lived with her family in a block of flats at 224 Kalanchakskaya Street.
10. According to the second applicant, she had owned a private house at 15 Dostoyevskiy Street. In support of her submission, the second applicant adduced a certificate from the Urus-Martan Administration (aдминистрация г. Урус-Мартан), dated 2 December 2004, stating that she had lived on real estate measuring 428 square metres at 15 Dostoyevskiy Street. The certificate indicated that the property had been damaged as a result of the military actions in the Chechen Republic in 1999. It did not specify whether the second applicant had any property rights in respect of that estate.
11. According to the third applicant, she had lived with her husband and children in a private house at 25 Mayakovskiy Street. She adduced an extract from a housing inventory (похозяйственная книга) issued by the Urus-Martan Administration on 26 March 2009, stating that she had real estate at 25 Mayakovskiy Street and that the property, measuring 40 square meters, had been built or acquired in 1995.
12. According to the fourth applicant, he had lived with his family in a private house at 24 Mayakovskiy Street. He submitted a certificate from the Urus-Martan Administration, dated 3 July 2002, stating that he had lived on real estate measuring 365 square metres at 24 Mayakovskiy Street. The certificate indicated that the property had been damaged as a result of the military actions in the Chechen Republic in 1999. It did not specify whether the fourth applicant had any property rights in respect of that estate. The fourth applicant also adduced an extract from a housing inventory issued by the Urus-Martan Administration on 26 March 2009, stating that he had real estate at 27 Mayakovskiy Street and that the property, measuring 235 square meters, had been built or acquired in 1993.
13. According to the fifth applicant, he had lived with his family in a private house at 19 Dostoyevskiy Street. He submitted a certificate issued by the Urus-Martan Administration on an unspecified date in July 2002, stating that he had lived on real estate measuring 348 square metres at 19 Dostoyevskiy Street. The certificate indicated that the property had been damaged as a result of the military actions in the Chechen Republic in 1999. It did not specify whether the fifth applicant had any property rights in respect of that estate.
14. According to the sixth applicant, he had lived with his family in a private house at 32 Pervomayskaya Street. He submitted a certificate from the Urus-Martan Administration, dated 3 July 2002, stating that he had lived on real estate measuring 310 square metres at 32 Pervomayskaya Street. The certificate indicated that the property had been damaged as a result of the military actions in the Chechen Republic in 1999. It did not specify whether the sixth applicant had any property rights in respect of that estate. The sixth applicant also adduced an extract from a housing inventory issued by the Urus-Martan Administration on 27 March 2009, stating that he had real estate at 46 Pervomayskaya Street and that the property, measuring 300 square meters, had been built or acquired in 1978.
15. The seventh to thirteenth applicants are relatives. The seventh applicant is a brother of Mr Vakha Tselstayev and the husband of the eighth applicant. The ninth applicant is Mr Vakha Tseltsayev’s widow, and the tenth and twelfth applicants are their children. The eleventh and thirteenth applicants are Mr Vakha Tseltsayev’s children from a previous marriage. According to them, they all lived at 24 Dostoyevskiy Street. The seventh applicant submitted a certificate from the Urus-Martan Administration, dated 3 July 2002, stating that property measuring 224 square metres at 24 Dostoyevskiy Street had been damaged as a result of the military actions in the Chechen Republic in 1999. The certificate did not specify whether the seventh applicant had any property rights in respect of that real estate. The seventh applicant also adduced an extract from a housing inventory issued by the Urus-Martan Administration on 26 March 2009, stating that he had real estate at 73 Pervomayskaya Street and that this property, measuring 32 square meters, had been built or acquired in 2001.
16. The fourteenth to nineteenth applicants are relatives. The fourteenth and fifteenth applicants are spouses, and the parents of Mr Yakub Israilov and of the sixteenth and seventeenth applicants. The eighteenth applicant is the fourteenth applicant’s nephew, and the nineteenth applicant is the fourteenth applicant’s brother. According to them, they all lived in a private house at 23 Mayakovskiy Street. The fourteenth applicant submitted a certificate from the Urus-Martan Administration, dated 3 July 2002, stating that property measuring 428 square metres at 23 Mayakovskiy Street, had been damaged as a result of the military actions in the Chechen Republic in 1999. The certificate did not specify whether the fourteenth applicant had any property rights in respect of that real estate. The fourteenth applicant also adduced an extract from a housing inventory issued by the Urus-Martan Administration on 27 March 2009, which stated that he had real estate at 23 Mayakovskiy Street and that the property, measuring 60 square meters, had been built or acquired in 1985.
17. In early October 1999 the Russian Government commenced a counter-terrorism operation in the Chechen Republic.
18. On 2 October 1999 the federal military air forces attacked the town of Urus-Martan. One of the bombs hit the block of flats at 224 Kalanchakskaya Street, resulting in its complete destruction and human casualties. In particular, eight residents of the block of flats, including the first applicant’s husband, Mr Adlan Kerimov, and her brother, Mr Lechi Albigov, were killed, and seven residents, including the first applicant and her three minor children were wounded.
19. On 8 October 1999 the first applicant and her three children were issued with a medical certificate confirming that they had sought and obtained medical assistance in connection with their multiple shrapnel wounds.
20. On 19 October 1999 Urus-Martan again came under aerial attack by the federal forces. The bombing resulted in the deaths of six people and injuries to sixteen people, including the tenth, sixteenth and eighteenth applicants, the destruction of thirteen houses and damage to twenty-seven others.
21. Those killed were:
(a) Mr Makharbi Lorsanov, born in 1942, the third applicant’s husband;
(b) Mr Minkail Lorsanov, born in 1980, the fourth applicant’s son;
(c) Ms Aminat Abubakarova, born in 1931, the fifth applicant’s mother;
(d) Mr Apti Abubakarov, born in 1974, the sixth applicant’s son;
(e) Mr Vakha Tseltsayev, born in 1951, a relative of the seventh to thirteenth applicants (see annex II);
(f) Mr Yakub Israilov, born in 1974, a relative of the fourteenth to nineteenth applicants (see annex II).
22. The destroyed and damaged buildings included:
(a) the house at 15 Dostoyevskiy Street in which the second applicant lived;
(b) the house at 25 Mayakovskiy Street in which the third applicant lived;
(c) the house at 24 Mayakovskiy Street in which the fourth applicant lived;
(d) the house at 19 Dostoyevskiy Street in which the fifth applicant lived;
(e) the house at 32 Pervomayskaya Street in which the sixth applicant lived;
(f) the house at 24 Dostoyevskiy Street in which the seventh to thirteenth applicants lived; and
(g) the house at 23 Mayakovskiy Street in which the fourteenth to nineteenth applicants lived.
23. On 19 October 1999 the sixteenth and eighteenth applicants were admitted to Urus-Martan hospital in connection with shrapnel wounds sustained during the air strike. They both submitted medical certificates attesting to their injuries.
24. On 21 October 1999 the tenth applicant sought and obtained medical assistance in connection with a shrapnel wound to his right shoulder sustained on 19 October 1999. An entry to that effect was made on the same date in the register of urgent medical assistance at Urus-Martan hospital.
25. On 3 March 2000 a medical death certificate was issued in respect of the fourth applicant’s son. It stated that he had died on 19 October 1999 as a result of multiple shrapnel wounds. On the same date a similar certificate was issued to attest the death on 19 October 1999 of Yakub Israilov, relative of the fourteenth to nineteenth applicants, on account of multiple shrapnel wounds.
26. On 23 March 2001 the Urus-Martan Civil Registration Office issued a death certificate in respect of the sixth applicant’s son, stating that the latter had died in Urus-Martan on 19 October 1999.
27. In the period between 12 and 19 August 2002 the Urus-Martan Civil Registration Office issued death certificates in respect of the third applicant’s husband, the fourth applicant’s son, the fifth applicant’s mother, the seventh to thirteenth applicants’ relative and the fourteenth to nineteenth applicants’ relative. The place and date of their deaths were indicated as Urus-Martan, 19 October 1999.
28. According to the Government, pursuant to Presidential Decree no. 1255c of 23 September 1999, the Russian authorities launched a counter-terrorism operation in the Northern Caucasus for the disarmament and liquidation of illegal armed groups and restoration of constitutional order. The activity of the illegal armed groups was threatening public interests, State security, the territorial integrity of Russia and the lives, rights and freedoms of its citizens in the Chechen Republic and some other areas of the Northern Caucasus.
29. The operation was carried out by the federal armed forces. In late September 1999 the Group “West” was formed under the command of General Major Sh. In the same period the United Air Forces Group was created under the command of General Lieutenant G. In early October 1999 the federal forces commenced the counter-terrorism operation in the Chechen Republic.
30. In the Government’s submission, once the campaign in the Chechen Republic had commenced, the authorities, via the mass-media and leaflets, ordered the illegal fighters to stop their criminal activity and lay down arms and warned the local population of the possible use of aircraft and artillery in case of the organised resistance by the illegal armed groups to the federal forces. In response, the rebel fighters offered fierce armed resistance and organised fortified defence in local settlements, prohibiting the residents from leaving their houses and using them as human shields.
31. According to the Government, in the middle of October the town of Urus-Martan was occupied by Islamic extremists – Wahhabis – amounting to over 1,500 persons. In the Government’s submission, “almost no local residents remained in Urus-Martan as a result of the violence applied to them by the Wahhabis”. The latter based their headquarters in the town and significantly fortified it. In particular, they located their command points in the central part of the town, in school no. 7 and the building of the town administration and kept captives and local residents detained for refusal to collaborate with them in the basements of those buildings. In the Government’s submission, there was a camp of captives and slaves in the town. The illegal fighters also had a number of radio relays and television re-transmitters in the town, and they actively used that equipment for detecting movements of the federal forces. On the outskirts, the rebel fighters located their bases and a centre for subversive training, dug trenches and dugouts, filled pits with oil to be able to explode them on the approach of the federal forces, and organised numerous firing posts in residential buildings. The depth of defence extended to three to four quarters from the outskirts towards the town centre. According to the intelligence data, the extremists were not prepared to surrender and planned violent military actions against the federal troops.
32. In October 1999 the illegal armed groups led active military actions against the federal forces, using surface-to-air missile systems and large-calibre firearms against the federal aircraft. In particular, the extremists attacked the federal aircraft from the roofs of high-rise buildings in Urus-Martan with the result that a number of federal planes and helicopters were shot down and the pilots either killed or captured. Such incidents took place on 1, 3 and 4 October 1999. Also, according to the intelligence data, around 18 October 1999 a new group of approximately 300 fighters arrived at Urus-Martan as reinforcements.
33. In those circumstances, on 18 October 1999 General Major Sh. issued order no. 04, which in paragraph 2 prescribed that the federal aircraft resources be assigned for tactical support to the Group “West” and that the illegal fighters’ bases, ammunition depots and other important targets outside the reach of the federal artillery fire be destroyed by pinpoint aerial strikes.
34. On 19 October 1999, pursuant to that order, two military SU-24 M planes belonging to military unit no. 11731, each laden with eighteen high-explosive fragmentation aerial bombs of calibre 250-270 kg, at 1.30 p.m. and 1.31 p.m. carried out strikes on concentrations of illegal fighters one kilometre to the east of Urus-Martan. This decision was noted down on the tactical map of the United Air Forces Group of the United Group Alignment.
35. At the same time, the planes also carried out bomb strikes on the extremists’ bases in Urus-Martan, including those situated in school no. 7 and the building of the town administration. The planes also bombed rectangle no. 75443 on the eastern outskirts of Urus-Martan where, according to the Government, residential buildings prepared for long-term defence were situated. The residential quarter comprising Dostoyevskiy, Mayakovskiy and Pervomayskaya Streets fell within rectangle no. 75443 and the houses in which the second to nineteenth applicants lived were among the buildings hit by the federal bombers.
36. It does not appear that the first applicant applied personally to law-enforcement agencies in connection with the attack of 2 October 1999. It can be ascertained from the documents submitted that Mr A. Khamzayev, a former resident of Urus-Martan and a lawyer practising in Moscow, complained to various public bodies about this incident on behalf of the first applicant and other victims of the attack of 2 October 1999. He described the circumstances of the strike, listed those killed and wounded and sought to have this incident duly investigated.
37. On 14 April 2001 the Prosecutor’s Office of the Urus-Martan District (прокуратура Урус-Мартановского района – “the district prosecutor’s office”) forwarded Mr Khamzayev’s complaint to the Temporary Office of the Interior of the Urus-Martan District (временный отдел внутренних дел Урус-Мартановского района – “the Urus-Martan VOVD”) for examination.
38. On 18 and 22 June 2001 respectively the Military Prosecutor’s Office of the North Caucasus Military Circuit (военная прокуратура Северо-Кавказского военного округа – “the circuit military prosecutor’s office”) transmitted Mr Khamzayev’s complaint about the attack of 2 October 1999 to the military prosecutor’s office of military unit no. 20102 (военная прокуратура – войсковая часть 20102) for examination. The latter was requested to reply to Mr Khamzayev by 10 July 2001. On 4 July 2001 the circuit military prosecutor’s office forwarded a duplicate of Mr Khamzayev’s complaint to the military prosecutor’s office of military unit no. 20102. In a letter of 24 August 2001, similar to those of 22 June and 4 July 2001, the circuit military prosecutor’s office transmitted one more duplicate of Mr Khamzayev’s complaint about the incident of 2 October 1999 to the military prosecutor’s office of military unit no. 20102, requesting it to give a reply by 24 September 2001.
39. In a letter of 25 July 2001 the Prosecutor’s Office of the Chechen Republic (прокуратура Чеченской Республики – “the republican prosecutor’s office”) informed Mr Khamzayev that they had examined his complaint concerning an air strike of 2 October 1999 on a house at 224 Kalanchakskaya Street, and that on 23 April 2001 criminal proceedings had been brought under Article 167 § 2 of the Russian Criminal Code (aggravated deliberate destruction of, or damage to, property) in that connection. The letter further stated that the case file had been assigned the number 25268 and that the district prosecutor’s office was carrying out an investigation into the incident.
40. On 25 August 2001 the Urus-Martan VOVD notified Mr Khamzayev that the district prosecutor’s office had opened two criminal cases in connection with an air strike of 2 October 1999 on Kalanchakskaya Street. In particular, on 21 July 2000 criminal case no. 24031 had been opened under Article 105 § 2 of the Russian Criminal Code (aggravated murder), and on 20 October 2000 criminal case no. 24050 had been opened under Article 167 § 2 of the Russian Criminal Code.
41. In a letter of 19 September 2001 the military prosecutor’s office of military unit no. 20102 informed Mr Khamzayev that on 20 October 2000 the district prosecutor’s office had opened criminal case no. 24050 in connection with the air strike of 2 October 1999 on the southern outskirts of Urus-Martan, and that the investigation was currently pending. The letter also stated that there was no evidence of any involvement in the attack of servicemen from the Russian Ministry of Defence or personnel from the interior troops of the Russian Ministry of the Interior.
42. On 11 October 2001 the district prosecutor’s office informed Mr Khamzayev that they had examined his complaints and, in the course of the investigation, would take into account his arguments concerning the actions of the federal servicemen during the attack of 2 October 1999. They also stated that progress reports on the course of the investigation could not be issued for private individuals.
43. On 8 November 2001 the commander of military unit no. 40911 replied to Mr Khamzayev’s complaint of 30 October 2001, stating, inter alia, that the block of flats at 224 Kalanchakskaya Street had not been listed among the targets selected for a strike by the federal air forces, that the latter had not received any orders to carry out such a strike on 2 October 1999, and that there was no available information as to whether there had been transgression by foreign military aircraft into the airspace of the Russian Federation in October 1999.
44. On 19 March 2004 the republican prosecutor’s office replied to Mr Khamzayev’s complaint about the district prosecutor’s office’s failure to act in respect of his requests to institute criminal proceedings in connection with the bomb strike of 2 October 1999. The letter stated, in particular, that on 29 July 2001 the Urus-Martan VOVD had instituted criminal proceedings under Article 167 § 2 of the Russian Criminal Code and that at present the investigation in that case was being conducted by the district prosecutor’s office. The letter invited Mr Khamzayev to send his queries concerning the course and results of the investigation to the district prosecutor’s office.
45. In a letter of 25 March 2004, upon Mr Khamzayev’s request, the Urus-Martan Administration furnished him with a notarised copy of eyewitness statements describing the events of 2 October 1999 and certificates confirming the destruction of property at 222 and 224 Kalanchakskaya Street.
46. On 5 April 2004 the first applicant was granted victims status in case no. 25268.
47. On 22 April 2004 the republican prosecutor’s office sent Mr Khamzayev a letter similar to that of 19 March 2004.
48. In a letter of 4 May 2004 the district prosecutor’s office informed Mr Khamzayev that, upon his complaint concerning the bomb strike of 2 October 1999, criminal proceedings in case no. 24031 had been instituted on 21 July 2000 under Articles 105 § 2 and 167 § 2 of the Russian Criminal Code, and that on 19 March 2003 this case had been transferred to the military prosecutor’s office of the United Group Alignment (военная прокуратура Объединенной группы войск) for further investigation.
49. In June 2004 Mr Khamzayev died and Ms L. Khamzayeva, his daughter and the applicants’ representative in the proceedings before the Court, replaced him in representing the applicants, and in particular, the first applicant, before the domestic authorities. On an unspecified date she wrote a letter to the military prosecutor’s office of the United Group Alignment enquiring, inter alia, on behalf of the first applicant about the investigation into the attack of 2 October 1999. It is unclear whether any reply followed.
50. According to the Government, the law-enforcement authorities of the Chechen Republic had been notified of the aerial attack of 2 October 1999 firstly on 23 September 2000, when a certain Mr E. filed a written complaint about the damage inflicted on his property during that incident to the district prosecutor’s office.
51. On 20 October 2000 the district prosecutor’s office, upon Mr E.’s complaint, instituted criminal proceedings under Article 167 § 2 of the Russian Criminal Code (aggravated deliberate destruction of, or damage to property) in connection with the infliction of damage on Mr E.’s housing and property as a result of a bomb strike on 2 October 1999 by “an unidentified plane”. The case file was given the number 24050.
52. On 20 December 2000 the district prosecutor’s office suspended the investigation in case no. 24050 for failure to establish those responsible. This decision was never challenged or quashed.
53. It appears that on 22 April 2001 a certain Mr K., apparently the first applicant’s relative, complained to the Urus-Martan VOVD about the destruction of his property and the deaths and injuries inflicted on several people as a result of the bomb strike of 2 October 1999. Upon this complaint, on 23 April 2001 the Urus-Martan VOVD instituted criminal proceedings under Article 167 § 2 of the Russian Criminal Code. The case file was assigned the number 25268.
54. In the Government’s submission, the preliminary investigation in case no. 25268 had been suspended and resumed on several occasions. On the latest occasion it was stayed on 1 September 2004 owing to a failure to establish those responsible. On 28 November 2008 this decision was set aside by a supervising prosecutor and the investigation in the said case was currently pending.
55. It does not appear that any of the applicants personally sought an investigation into the events of 19 October 1999. It can be ascertained from the adduced documents that it was Mr Khamzayev who, on the applicants’ behalf, actively applied to various public bodies, describing in detail the consequences of the attack.
56. In the period between April 2000 and November 2001 Mr Khamzayev received a number of similar letters from the commander of the Troops of the North Caucasus Military Circuit (командующий войсками Северо-Кавказского военного округа), the Main Headquarters of the Russian Air Forces (Главный штаб Военно-воздушных сил), the acting commander-in-chief of the Air Forces (временно исполняющий обязанности Главнокомандующего Военно-воздушными силами) and the commander of military unit no. 40911. All of them denied any involvement of their personnel in the alleged attack of 19 October 1999 on Urus-Martan, stating that the federal aircraft had not conducted any flights in the vicinity of Urus-Martan or carried out any bomb-missile strikes in October 1999 or later, and that there was no available information as to whether there had been transgression by foreign military aircraft into the airspace of the Russian Federation in October 1999. According to the letters, air strikes were aimed only at targets which had been pre-selected and identified as military and were situated at a distance of at least two or three kilometres from inhabited areas, and that the accuracy of military aircraft excluded any possibility of accidental striking of civilian targets. As regards Mr Khamzayev’s complaints about unexploded bombs found by the residents, he was invited to apply to “a competent body of the Ministry of the Interior” in the vicinity of his domicile.
57. A letter of an acting head of the Headquarters of military unit no. 40911 dated 15 February 2001 stated, in particular, that the aircraft of the Fourth Army of the Air Force and Counter Missile Defence (Четвертая Армия Военно-воздушных сил и противоракетной обороны) had not attacked Urus-Martan or launched an air strike on the residential quarter in question, since they had not possessed any information regarding any military objects in the said area which would warrant such a strike. The letter also stated that the information allegedly received by the first applicant from the military prosecutor’s office, to the effect that on 19 October 1999 two SU-25 military aeroplanes had launched an air strike on Urus-Martan, was inaccurate.
58. On 18 December 2001 the Office of the Plenipotentiary Representative of the Russian President in the Southern Federal Circuit (Аппарат Полномочного представителя Президента РФ в Южном федеральном округе) informed Mr Khamzayev that there had been no military actions in Urus-Martan in October 1999, that illegal armed formations had no military aircraft or bombs and missiles in their arsenal and that in October 1999 no transgression of foreign military aircraft into the airspace of the Russian Federation had been detected.
59. In a letter of 14 November 2002 the commander-in-chief of the Air Forces also informed Mr Khamzayev that, according to a register of combat air missions (журнал учетa боевых вылетов) and tactical map (карта ведения боевых действий), on 19 October 1999 aircraft of the Russian Air Forces had not carried out any bomb strikes at a distance of one kilometre from the south-eastern outskirts of Urus-Martan.
60. It appears that on 7 April 2000 the military prosecutor’s office of military unit no. 20102 decided to dispense with criminal proceedings in connection with the events of 19 October 1999, stating that there was no evidence of involvement of the federal military in the imputed offence, and that the alleged casualties and damage could have been inflicted by fighters of illegal armed formations.
61. On 21 July 2000 the republican prosecutor’s office instituted criminal proceedings in connection with the aerial attack of 19 October 1999 on Urus-Martan, the killing of residents and the destruction of property, under Articles 105 § 2 (a) and (e) (killing of two or more persons committed in a socially dangerous manner) and 167 § 2 of the Russian Criminal Code. The case file was assigned the number 24031 and sent to the district prosecutor’s office for investigation.
62. Between 21 July 2000 and 7 March 2001 the criminal proceedings were suspended and resumed on three occasions (see paragraphs 104-106 below).
63. On 29 April 2001 the district prosecutor’s office referred the file in case no. 24031 to the military prosecutor of military unit no. 20102 for further investigation (see paragraph 108 below). The latter sent the case file to the republican prosecutor’s office on 11 May 2001 (see paragraph 109 below).
64. On 24 May 2001, in the context of civil proceedings for compensation instituted before the Basmannyy District Court of Moscow by Mr Khamzayev in respect of his destroyed house, the district prosecutor’s office furnished the court with a report on the results of the investigation in criminal case no. 24031. The document stated that on 19 October 1999 an unidentified aircraft had carried out a strike on Urus-Martan, with the result that six residents had died, sixteen had been wounded, thirteen private houses had been destroyed, and twenty-seven houses had been damaged. The republican prosecutor’s office had instituted criminal proceedings in this connection on 21 July 2000, in case no. 24031. The events of 19 October 1999 were confirmed by forty-eight witnesses, listed in the report, and by other witnesses, a report on the inspection of the scene of the incident and another on the forensic examination, as well as by other evidence, such as fragments of exploded aerial bombs seized from the territory of Mr Khamzayev’s household and a video-recording of the site of the incident, dated 10 November 1999. Finally, the report stated that, given that the illegal armed formations had no aircraft, the criminal case had been sent on three occasions for further investigation to the military prosecutor’s office, which had returned it on various grounds; this had protracted the investigation and made it difficult to identify the pilots involved in the attack of 19 October 1999.
65. On 6 June 2001 the investigation was resumed and then stayed on 6 July 2001 (see paragraphs 110-111 below).
66. By a decision of 18 March 2002 the circuit military prosecutor’s office refused Mr Khamzayev’s request to have criminal proceedings instituted against senior officers from the General Headquarters of the Russian Armed Forces and the Main Headquarters of the Russian Air Forces, who had allegedly provided him with false information concerning the attack of 19 October 1999. The decision referred to statements by a number of officers, who had claimed that Mr Khamzayev’s allegations concerning the bombing of Urus-Martan had been thoroughly investigated on several occasions and had proved to be unsubstantiated. In particular, one of the officers stated that he had personally examined the register of combat air missions and tactical map for the relevant period and ascertained that there had been no air strikes on the town of Urus-Martan on 19 October 1999. However, at 1.30 p.m. on that date high-explosive aerial bombs of calibre 250 kg had been launched against a group of fighters located one kilometre from the south-eastern outskirts of Urus-Martan. The decision concluded that since it had been established that the officers had provided Mr Khamzayev with full and true information, there were no constituent elements of a crime in their actions.
67. On the same date the circuit military prosecutor’s office quashed the decision taken by the military prosecutor of military unit no. 20102 on 7 April 2000. The circuit military prosecutor’s office stated, in particular, that the decision of 7 April 2000 had been based on explanations by the Head of the Headquarters of the Group “West”, Colonel K., and an extract from the register of combat air missions, indicating coordinates which had been attacked by a pair of SU-25 planes on 19 October 1999 and which had been situated at a distance of twenty-seven kilometres from Urus-Martan. The decision of 18 March 2002 went on to say that an inquiry carried out in connection with Mr Khamzayev’s complaint against senior high-ranking officers from the General Headquarters of the Russian Armed Forces and the Main Headquarters of the Russian Air Forces had established that no air strikes on the town of Urus-Martan had been planned or carried out on 19 October 1999, and that the closest area attacked by a pair of federal planes on that date had been located one kilometre from Urus-Martan, in an area where members of illegal armed formations had been stationed. The decision concluded that in view of discrepancies in the information obtained, the inquiry could not be said to have been complete, and that therefore the decision of 7 April 2000 should be set aside.
68. On 25 August 2002 the district prosecutor’s office resumed the proceedings in case no. 24031. Thereafter in the period between 25 September 2002 and 18 April 2003 the investigation was stayed and resumed eight times (see paragraphs 113, 115-122 below).
69. On 17 November 2003 the investigation into the attack of 19 October 2003 had been terminated with reference to the absence of constituent elements of a crime in the actions of high-ranking military officers (see paragraph 125 below).
70. It appears that Mr Khamzayev then unsuccessfully applied to prosecutors at various levels in an attempt to obtain a copy of the decision of 17 November 2003.
71. In a letter of 15 March 2004 the military prosecutor’s office of the United Group Alignment informed Mr Khamzayev that the criminal proceedings in connection with the bomb strike of 19 October 1999 had been discontinued on 17 November 2003 and that a letter informing him of that decision had been sent to him on the same date.
72. On 26 March 2004 the military prosecutor’s office of the United Group Alignment further wrote to Mr Khamzayev that the decision to discontinue the criminal proceedings in connection with the attack of 19 October 1999 had been lawful and well-founded, as it had been established during the investigation that the federal aircraft had bombed fortified command points, bases and ammunition depots of the illegal armed groups rather than any residential areas of Urus-Martan.
73. On 10 May 2004 Mr Khamzayev complained to the Supreme Court of the Chechen Republic about the refusal of the military prosecutor’s office of the United Group Alignment to furnish him with a copy of the decision of 17 November 2003, which prevented him from appealing against that decision in court. It is unclear whether this complaint was examined.
74. On 7 June 2004 the Main Military Prosecutor’s Office (Главная военная прокуратура) transmitted Mr Khamzayev’s complaints about the prosecutors to the military prosecutor of the United Group Alignment for examination.
75. On 12 July 2004 the military prosecutor of the United Group Alignment informed Mr Khamzayev that the case file of the investigation opened into the attack of 19 October 1999 on Urus-Martan had been classified as secret, and that it was therefore impossible to provide him with any materials from the file. It also followed from the letter that the criminal proceedings had been discontinued, that Mr Khamzayev was entitled to institute civil proceedings, and that the case file could be submitted to a court upon the latter’s order.
76. In two letters of 31 July 2004 the military prosecutor’s office of the United Group Alignment informed Mr Khamzayev, in reply to his complaints of 26 April and 26 May 2004, that criminal proceedings instituted in connection with the aerial attack on Urus-Martan on 19 October 1999 had been discontinued on 17 November 2003 in the absence of the constituent elements of a crime in the attack, and that the criminal case file was classified as secret.
77. On 2 August 2004 the military prosecutor’s office of the United Group Alignment replied to Mr Khamzayev’s complaint of 26 May 2004, stating that the preliminary investigation in case no. 34/00/0008-03 had established that in October 1999 the town of Urus-Martan had been occupied by Islamic extremists, amounting to over 1,500 persons, who had based their headquarters in the town, had fortified it and had not been prepared to surrender, and that in such circumstances the federal command had taken a decision to carry out pinpoint bomb strikes against the bases of illegal fighters in Urus-Martan.
78. In a letter of 10 August 2004 the military prosecutor’s office of the United Group Alignment confirmed, in reply to Mr Khamzayev’s complaint of 20 April 2004, that the criminal proceedings concerning the attack of 19 October 1999 on Urus-Martan had been terminated. The letter also stated that the case-file materials had been classified as secret.
79. On an unspecified date Ms L. Khamzayeva, who replaced Mr Khamzayev in representing the applicants before the domestic authorities, wrote a letter to the military prosecutor of the United Group Alignment (военный прокурор Объединенной группы войск) inquiring, inter alia, on behalf of the second, third, fourth, fifth, sixth, ninth and fifteenth applicants about the investigation into the attack of 19 October 1999. It is unclear whether any reply followed.
80. At various times the district prosecutor’s office granted victim status in case no. 24031 to some of the applicants. In particular, the second applicant was declared a victim on 20 August 2002 and a civil claimant on 21 January 2003, the third applicant was declared a victim on 8 September 2000 and on 29 October 2002 she was declared a civil claimant in the criminal proceedings, the fourth applicant was declared a victim on 14 September 2000, the fifth applicant was declared a victim and a civil claimant on 7 September 2000 and 17 September 2002 respectively, the sixth applicant was declared a victim and a civil claimant on 8 September 2000 and 18 September 2002 respectively, the seventh applicant was declared a victim and a civil claimant on 16 September 2000 and 17 September 2002 respectively, the ninth applicant was declared a victim on 7 September 2000, the tenth applicant was granted the victim status on 11 September 2000, the fourteenth applicant was declared a victim and a civil claimant on 8 September 2000 and 17 September 2002 respectively, the sixteenth applicant was granted the victims status on 19 September 2000, the eighteenth applicant was declared a victim on 13 September 2000 and the nineteenth applicant was granted victim status on 14 September 2000.
81. By a decision of 28 October 2002 the district prosecutor’s office refused Mr Khamzayev’s requests that victim status be granted to the tenth, eleventh, twelfth and thirteenth applicants, stating that under the relevant legal provisions, such status could be granted only to one of the relatives of a deceased person, and that earlier, namely on 7 September 2000, the ninth applicant had already been declared a victim in connection with the death of Mr Vakha Tseltsayev.
82. None of the applicants who lived in the houses that were destroyed or damaged during the attack of 19 October 1999 brought civil proceedings for compensation. In their submission, this remedy was ineffective, as on 11 May and 4 October 2001 respectively the domestic courts at two levels of jurisdiction had dismissed as unfounded Mr Khamzayev’s claim for compensation for his private house, which was destroyed in that attack (see Khamzayev and Others v. Russia (dec.), no. 1503/02, 25 March 2010).
83. In December 2006, following a communication to them of an application in the case of Khamzayev and Others (no. 1503/02) which concerned the federal aerial attack of 19 October 1999 on Urus-Martan, the Government produced a copy of the investigation file in case no. 34/00/0008-03 (initially no. 24031) concerning those events. The materials ran to approximately 1,200 pages and seemed to be a copy of the major part of the case file, if not the entire file.
84. In May 2007, when the present application was communicated to them, the Government were invited to produce copies of the investigation files in the criminal cases opened in connection with the aerial attack of 2 October 1999 on Urus-Martan. In reply, the Government submitted documents running to 28 pages from the investigation file in case no. 24050, materials running to 31 pages from the investigation file in case no. 25268 and documents running to 528 pages in case no. 34/00/0008-03 representing part of the materials submitted in the case of Khamzayev and Others. They refused to produce the entire files, stating that it would be inappropriate to do so, given that under Article 161 of the Russian Code of Criminal Procedure, disclosure of the documents was contrary to the interests of the investigation and could entail a breach of the rights of the participants in the criminal proceedings. The Government also submitted that they had taken into account the possibility of requesting confidentiality, but noted that the Court provided no guarantees that once in receipt of the investigation files the applicants or their representative would not disclose the materials in question to the public. According to the Government, in the absence of any possible sanctions for the applicants in the event of their disclosure of confidential information and materials, there were no guarantees as to their compliance with the Convention and the Rules of Court. In the Government’s submission, given the large number of applications concerning the events in the Chechen Republic during the counter-terrorism operation, the disclosure of the documents from criminal investigation files would be highly detrimental to the interests of the State and the participants in the criminal proceedings.
85. The materials produced, in so far as relevant, may be summarised as follows.
86. By a decision 20 October 2000 the district prosecutor’s office instituted criminal proceedings upon a complaint of Mr E. about the destruction of his property as a result of a bomb strike on Urus-Martan on 2 October 1999. The proceedings were brought under Article 167 § 2 (aggravated deliberate destruction of, or damage to property) of the Russian Criminal Code.
87. It is clear from the materials submitted that it was only the destruction of Mr E.’s house and property that was being investigated in the context of those proceedings.
88. In a report of 18 June 2001 an expert confirmed that metal fragments found at the scene of the incident at Mr E.’s destroyed house were pieces of an aerial bomb that had exploded.
89. By a decision of 23 April 2001 the Urus-Martan VOVD instituted criminal proceedings under Article 167 § 2 of the Russian Criminal Code upon a complaint of Mr K. about a federal aerial bomb strike on Urus-Martan on 2 October 1999 resulting in the destruction of two properties and inflicting of deaths on eight persons and injuries on seven persons.
90. By a decision of 8 May 2001 the Urus-Martan VOVD ordered the transfer of case no. 25268 to a military prosecutor’s office for further investigation. The decision reiterated that on 2 October 1999, during a bomb attack by the federal air forces, two houses belonging to Mr Kh. Kerimov and Mr A. Kerimov had been destroyed, eight persons had died and seven had been wounded.
91. In a decision of 19 May 2001 the republican prosecutor’s office set aside the decision of 8 May 2001, stating that it was premature since the materials of the file contained no conclusive evidence of the federal armed forces’ involvement in the incident of 2 October 1999. The decision ordered that the case file be transferred to the district prosecutor’s office for investigation.
92. A report of 5 June 2001 reflected the results of an inspection of the scene of the incident at 224 and 226 Kalanchakskaya Street. A brief report attested that the houses were partly destroyed and stated that no photographs had been taken, or any objects found or seized during the inspection.
93. A decision of 23 June 2001 ordered that the criminal proceedings in case no. 25268 be suspended. The decision reiterated that on 2 October 1999, during a bomb attack by the federal air forces, two houses belonging to Mr Kh. Kerimov and Mr A. Kerimov had been destroyed, eight persons had died and seven had been wounded. It then stated that the term of preliminary investigation had expired and that all possible investigative actions had been performed.
94. In a decision of 29 July 2001 a supervising prosecutor ordered the resumption of the investigation. The decision required the investigating authorities to establish and question the victims of the attack, to find and seize fragments of bombs, and to order and carry out expert examinations.
95. A report of 7 August 2001 reflected the results of another inspection of the scene of the incident. It appears that during that inspection metal fragments – supposedly those of an explosive device – were found and seized.
96. By a decision of 15 August 2001 the district prosecutor’s office ordered an expert examination of the metal fragments found on 7 August 2001 at the scene of the incident with a view to establishing whether they were pieces of an aerial bomb. It is unclear whether this expert examination was carried out and, if so, what its results were, in the absence of any documents to that effect.
97. It appears that at some point the criminal proceedings were discontinued and then resumed, as by a decision of 1 April 2004 an investigator of the district prosecutor’s office took up the case.
98. A decision of 5 April 2004 granted victim status to the first applicant in connection with the death of her husband, Adlan Kerimov, and injuries sustained by her and her children as a result of the bomb attack by the federal air forces on Urus-Martan on 2 October 1999. The first applicant was interviewed by the investigating authorities on the same date.
99. No documents concerning the period after April 2004 have been submitted to the Court.
100. By a decision of 21 July 2000 the republican prosecutor’s office instituted criminal proceedings in connection with Mr Khamzayev’s complaint concerning a bomb strike on a residential quarter of Urus-Martan on 19 October 1999, resulting in six persons killed, sixteen wounded, thirteen houses destroyed and twenty-seven damaged. The proceedings were brought under Articles 105 § 2 (aggravated murder) and 167 § 2 (aggravated deliberate destruction of, or damage to property) of the Russian Criminal Code, and the case was transferred to the district prosecutor’s office for investigation. The case file was given the number 24031. A letter of the same date informed Mr Khamzayev of the aforementioned decision, without indicating its date.
101. In a letter of 31 August 2000 the republican prosecutor’s office drew the attention of the district prosecutor’s office to “unprecedented procrastination” of the investigation in case no. 24031. The letter stated, in particular, that for a period of a month the investigator in charge had not performed any investigative action, and had not questioned victims or witnesses. It instructed the district prosecutor’s office to revive iew all the victims of the bomb strike in question, to grant them victim status and declare them civil claimants; to question the relatives of those deceased and to grant them victim status; to inspect the scene of the incident using photograph and video devices, and to establish and interview eyewitnesses of the events in question.
102. On an unspecified date in October 2000 the investigator in charge sought the competent prosecutor’s authorisation for extension of the term of the preliminary investigation. The relevant decision listed the findings made by the investigation up to that time. It referred, in particular, to statements of a number of residents of the quarter that had come under attack on 19 October 1999 who, being eyewitnesses to the incident, insisted that the military planes had been flying at a low altitude and that the pilots could therefore have clearly seen that they were targeting a residential quarter. The decision further referred to the residents’ statements to the effect that no illegal fighters had ever lived in their quarter and that property occupied by the rebel fighters had been located on the outskirts of Urus-Martan and by that time had already been hit by federal bombers, and that therefore there had been no reason to bomb a residential quarter inhabited by civilians. The decision went on to note that during the inspection of the scene of the incident large metal fragments of aerial bombs had been found and that, in addition, unexploded bombs were still lying in the courtyards of a number of properties. The decision stated that the evidence obtained proved the involvement of the federal air forces in the attack of 19 October 1999, this finding being confirmed by eyewitness statements, photographs and video-recordings, evaluation reports attesting to the inflicted damage and a report on the inspection of the scene of the incident.
103. In a letter of October 2000 (the exact date is illegible), the military prosecutor’s office of military unit no. 20102 returned the case file to the republican prosecutor’s office stating that a number of formal requirements had not been complied with. The latter referred the case file to the district prosecutor’s office on 30 October 2000 ordering it to remedy the defects.
104. A decision of 21 January 2001 by the district prosecutor’s office ordered the suspension of the criminal proceedings. It stated that all possible investigative measures had been performed but it had not been possible to establish who was responsible.
105. In a decision of 7 February 2001 a supervising prosecutor set aside the decision of 21 January 2001 as unfounded and premature. It ordered that the investigation be resumed, that eyewitnesses to the attack be questioned and that the results of medical forensic examinations and ballistic tests be included in the case file.
106. In a decision of 7 March 2001 the district prosecutor’s office ordered a suspension of the criminal proceedings in case no. 24031, stating that all investigative measures indicated in the supervising prosecutor’s decision of 7 February 2001 had been carried out, but it had not been possible to establish who was responsible.
107. In a letter of 14 April 2001 the district prosecutor’s office replied to Mr Khamzayev that his request for certified copies of the decisions instituting criminal proceedings in case no. 24031 and extending the term of preliminary investigation “had no basis in law” and therefore could not be granted. The letter also indicated that the term of the preliminary investigation into the said criminal case had been extended until 21 January 2001 and that on 10 October 2000 it had been sent to a military prosecutor’s office, which had returned it on 26 October 2000 because of procedural defects. The letter went on to say that ballistic tests had been ordered in the case on 16 November 2000; however, those tests had not yet been carried out. It then noted that on 21 January 2001 the investigation had been suspended, then resumed on 7 February 2001 and again stayed on 7 March 2001. The letter also assured Mr Khamzayev that his requests in the present case would be included in the case file and taken into consideration during further investigation.
108. In a decision of 29 April 2001 the district prosecutor’s office ordered that the case file be transferred to the military prosecutor’s office of military unit no. 20102 for further investigation. The decision stated that it had been established that the destruction of houses and other property and the deaths and injuries of residents of Urus-Martan on 19 October 1999 had been due to an aerial strike by aircraft of the federal armed forces. This fact had been confirmed by witnesses and victims and by the inspection of the site of the incident, where fragments of aerial bombs and missiles had been found. The involvement of federal military personnel in that attack was obvious, since the illegal armed formations had no aircraft, and the case file therefore had to be transferred to the military prosecutor for further investigation, in order to identify the military unit and military personnel who had committed the offence in question.
109. In a letter of 11 May 2001 the military prosecutor’s office of military unit no. 20102 transmitted the case file to the republican prosecutor’s office. The letter stated that the district prosecutor’s office’s conclusion that on 19 October 1999 Urus-Martan had come under a bomb strike was based on contradictory witness statements and had no objective confirmation. The letter pointed out, in particular, that whilst some of the witnesses had stated that they had seen planes that had allegedly carried out the strike, some other witnesses had indicated that they had not been able to see planes as on the day in question it had been cloudy and misty. Moreover, according to the letter, there were also discrepancies in witness statements concerning the overall number of planes that had allegedly participated in the attack and their colour. The letter went on to note that the origin of the ammunition fragments seized from two of the properties that had allegedly come under the attack on 19 October 1999 (see paragraph 133 below) had not been established and it had not been ascertained how it was possible for those fragments still to be found a year after the attack. At the end, the letter stated that at the same time the command of the United Groups Alignment and the Russian Ministry of Defence had reported that on 19 October 1999 the federal aircraft had not carried out any strikes on Urus-Martan.
110. By a decision of 6 June 2001 the district prosecutor’s office resumed the investigation.
111. A decision of 6 July 2001 ordered that criminal proceedings be suspended owing to the failure to establish the alleged perpetrators and that the case file be transferred to the military prosecutor’s office. The decision was similar to that of 29 April 2001. It stated, in particular, that the involvement of the federal aircraft in the attack had been established by eyewitness statements and results of ballistics tests, which had confirmed that fragments found on the scene of the incident had been those of artillery shells and aerial bombs. It also stated that an unexploded aerial bomb had remained on the ground near the house at 15 Dostoyevskiy Street since the attack of 19 October 1999.
112. In a letter of 15 May 2002 the republican prosecutor’s office returned case no. 24031 to the district prosecutor’s office for investigation. The letter stated that upon the study of the case-file materials it had been established that the investigation had been carried out with flagrant violations of the procedural law, with the result that the military prosecutor’s office had refused to take over the case. The letter then listed in detail the procedural breaches during the inspection of the scene of the incident and the seizure and examination of ammunition fragments found there and stated that as a result of those breaches the seized splinters could not be admitted in evidence. The letter further noted that to date no medical forensic examinations had been conducted in respect of those deceased and wounded in the attack of 19 October 1999, that those who had suffered pecuniary damage had not been declared civil claimants and that contradictions in eyewitness statements had not yet been resolved. The letter also stated that although the case had repeatedly been returned to the district prosecutor’s office because of all those shortcomings, they had not been remedied.
113. By a decision of 25 August 2002 the district prosecutor’s office resumed the criminal proceedings.
114. In a letter of 25 August 2002 the district prosecutor’s office forwarded to Mr Khamzayev certified copies of decisions granting victim status to the second, fourth to seventh and fourteenth applicants and a certified copy of a decision declaring the second applicant a civil claimant. The letter also informed Mr Khamzayev that none of the remaining applicants had ever sought to be declared civil claimants in that case.
115. A decision of 25 September 2002 ordered that the investigation be stayed. The decision stated briefly that all possible investigative measures had been taken but that it had not been possible to establish the alleged perpetrators.
116. By a decision of 1 October 2002 the district prosecutor’s office resumed the investigation. The decision stated that, as requested by Mr Khamzayev, it was necessary to question as witnesses a number of high-ranking military officers who had participated in the counter-terrorism operation in the Chechen Republic.
117. A decision of 1 November 2002 ordered the suspension of the criminal proceedings. It stated that after the reopening of the investigation on 1 October 2002, the investigating authorities had sent a request to interview a number of high-ranking officers, carried out an expert’s examination of an orchard that one of the residents had lost during the attack in question and declared two other persons victims. Therefore, according to the decision, all possible investigative actions had been taken.
118. A decision of 10 January 2003 set aside the decision of 1 November 2002 as unfounded, stating that the instructions of the republican prosecutor’s office to remedy the procedural breaches had not been complied with. In particular, there had been breaches of procedural law in the seizure of ammunition fragments, which were therefore inadmissible evidence. Moreover, medical forensic examinations of those deceased and wounded had not been conducted and a number of persons who had suffered losses as a result of the incident had not been declared civil claimants in the case. Also, the contradictions in eyewitnesses’ descriptions of the attack had not been resolved. The decision thus ordered that the proceedings be resumed.
119. A decision of 10 February 2003 ordered the suspension of the criminal proceedings. It listed investigative measures taken in January 2003, including the seizure of splinters, ordering their expert examination, granted the status of civil claimant to the victims and concluded that all the investigative actions that had been possible in the absence of those responsible had been carried out.
120. A decision of 15 February 2003 ordered that the investigation be resumed. The decision indicated that a number of investigative actions should be carried out in the case, and namely medical forensic examination of the deceased and wounded. In a letter of February 2003 (the exact date is unclear), Mr Khamzayev was informed of the recent developments in the case.
121. By a decision of 15 March 2003 the criminal proceedings in case no. 24031 were adjourned owing to the failure to establish the alleged perpetrators.
122. By a decision of 18 April 2003 a prosecutor of the military prosecutor’s office of the United Group Alignment ordered that the investigation be resumed. It can be ascertained that at this stage the case was assigned the number 34/00/0008-03.
123. On the same date the military prosecutor’s office of the United Group Alignment informed the district prosecutor’s office of this decision and invited it to notify those declared victims of the reopening of the case. In another letter of the same date the military prosecutor’s office of the United Group Alignment apprised Mr Khamzayev of its decision to resume the investigation.
124. In a decision of 18 April 2003 the investigator in charge sought the authorisation of a competent prosecutor to extend the term of preliminary investigation until 18 August 2003. The decision stated that a large number of investigative actions should be taken. In particular, it was necessary to question high-ranking officers in command of the counter-terrorism operation in the Chechen Republic; to identify and interview an officer in charge of the operation in Urus-Martan on 19 October 1999, an officer in command of the pilots who had carried out bomb strikes on Urus-Martan on the date in question and the pilots themselves; to examine and, if necessary, seize relevant military documents, including a register of combat air missions and tactical maps; to examine the materials of inquiries carried out by the military authorities in connection with Mr Khamzayev’s complaints about the attack; to conduct expert examinations, including a medical forensic examination of those deceased and wounded in the incident under investigation, and to perform other necessary investigative actions.
125. A decision of 17 November 2003 terminated the criminal proceedings in case no. 34/00/0008-03. It provided a description of the situation in the Chechen Republic and, more specifically, in the vicinity of Urus-Martan in late September – October 1999 and an account of the aerial attack of 19 October 1999 identical to those submitted by the Government (see paragraphs 28-35 above).
126. The decision referred, in particular, to witness interviews of Mr Af. and Mr Chay., intelligence officers, who had carried out reconnaissance in Urus-Martan in the relevant period. They both stated that the town had been occupied by the Wahhabis, who had significantly fortified it and prepared for long-term defence. According to them, the depth of defence extended to three to four quarters from the outskirts towards the town centre; the fighters had dug trenches and dugouts, filled pits with oil to be able to explode them on the approach of the federal forces, and organised numerous firing posts in residential buildings. Mr Af. also stated that the majority of the local residents had left the town, and that an insignificant number of residents remaining in Urus-Martan had been forcibly kept by the extremists who had used them as human shields. The decision also referred to statements of Mr Kh., a resident of Urus-Martan, who pointed out, in particular, that at the material time more than half of the civilian residents had left the town because of persecutions by illegal fighters, who had detained, robbed, killed and used as human shields those residents who had shown resistance to them.
127. The decision also quoted the conclusions of the operative and tactical expert examination (see paragraph 159 below) to the effect that the decision to carry out the aerial strike in question had been well-founded and timely and that the relevant military authorities had taken measures to minimise casualties among civilian residents of Urus-Martan. It then concluded that there had been no elements of criminal offences punishable under Articles 105 § 2 and 167 § 2 of the Russian Criminal Code in the actions of General Major Sh. and General Lieutenant G. and that therefore the criminal proceedings against them should be discontinued.
128. In a request of 29 July 2000 the district prosecutor’s office instructed the Urus-Martan VOVD to establish and interview the victims of the attack of 19 October 1999, relatives of those deceased; to grant them victim status and the status of civil claimant in the case; to inspect carefully the scene of the incident; to take photographs and to make a video-recording of the site, and, if possible, to seize exhibits, including fragments of bombs, to carry out ballistic tests and to perform other necessary investigative actions.
129. In a letter of the same date the district prosecutor’s office requested the military prosecutor’s office of military unit no. 20102 to send them material of an inquiry into Mr Khamzayev’s complaint concerning the attack of 19 October 1999.
130. In letters of 24 August 2000 the district prosecutor’s office reminded the Urus-Martan VOVD and the military prosecutor’s office of military unit no. 20102 of its requests of 29 July 2000, stating that to date they had not been complied with.
131. Decisions taken in the period between 7 and 19 September 2000 granted victim status to the third to seventh, ninth, tenth, fourteenth, sixteenth, eighteenth and nineteenth applicants (see paragraph 80 above). As can be ascertained from the decisions, the said applicants were apprised of them on the same dates.
132. Reports of 3 and 5 October 2000 on the inspection of the scene of the incident described in detail the state of a number of properties that had come under the aerial attack of 19 October 1999. In particular, the reports attested to the damage inflicted on the properties and possessions inside them. They also described bomb craters on the plots of land where the properties were situated and indicated that during the inspection metal shrapnel resembling fragments of an artillery shell had been found and seized. Among the damaged properties, the reports mentioned the second applicant’s property at 15 Dostoyevskiy Street, the seventh applicant’s property at 24 Dostoyevskiy Street and the fourteenth applicant’s property at 23 Mayakovskiy Street. The reports referred to the aforementioned applicants as the owners of the properties. Photographs taken during the inspection of the scene of the incident were enclosed with the reports. They represented a number of damaged properties, including those of the fifth, sixth, seventh and fourteenth applicants.
133. By two similar decisions of 5 October 2000 the investigator in charge ordered the seizure of metal fragments resembling pieces of an aerial bomb or an artillery shell from two of the properties that had come under the attack of 19 October 1999.
134. A decision of 16 November 2000 ordered an expert examination of metal fragments found at the scene of the incident with a view to establishing their origin. It does not appear that any expert examination was carried out pursuant to that decision, as on 6 June 2001 the investigator in charge ordered another expert examination of those fragments. An expert report of 25 June 2001 confirmed that the fragments in question were pieces of artillery shells, aerial bombs and ammunition, the origin of which it had not been possible to establish.
135. Reports of 9 February 2001 attested respectively to the seizure and examination of a videotape, with a record of the results of the attack of 19 October 1999.
136. In a decision of 9 February 2001 the investigator in charge ordered a medical forensic examination with a view to establishing the cause of death of Apti Abubakarov, Aminat Abubakarova, Vakha Tseltsayev, Makharbi Lorsanov, Yakub Israilov and Minkail Lorsanov as well as the degree of damage caused to the health of a number of persons wounded during the attack of 19 October 1999, including the second, tenth and sixteenth applicants.
137. Decisions taken in the period between 17 and 18 September 2002 declared the fifth, sixth, seventh and fourteenth applicants civil claimants in the case. The said applicants each submitted to the investigating authorities a claim describing the property lost during the attack of 19 October 1999 and indicating its overall value and the amount of non-pecuniary damage suffered by them. They were notified of the decisions granting them the status of civil claimant on the same dates.
138. In a request of 17 October 2002 the district prosecutor’s office instructed the military prosecutor’s office of the Moscow Garrison to interview as witnesses a number of high-ranking military officers about the circumstances of the attack of 19 October 1999. Mr Khamzayev was notified of that request by a letter of the same date.
139. A decision of 29 October 2002 declared the third applicant a civil claimant in the case. Decisions of 21 January 2003 declared the second and fourteenth applicant civil claimants in the case. The relevant applicants were apprised of the decisions on the same dates.
140. Decisions of 17 January 2003 ordered the seizure of pieces of shrapnel from several residents of the quarter that had come under attack on 19 October 1999, the seventh and fourteenth applicants being among their number. Reports of the same date described the splinters seized.
141. A decision of 19 January 2003 ordered that the splinters seized on 17 January 2003 be included in the case file as evidence. A report of the same date described the results of the examination of those splinters by the investigator in charge.
142. A decision of 25 January 2003 ordered an expert examination of the pieces of shrapnel seized on 17 January 2003 with a view to establishing their origin.
143. In a letter of 17 February 2003 the district prosecutor’s office requested the Urus-Martan Administration to establish a competent commission to assess damage inflicted on the individual houses during the attack of 19 October 1999 and to draw up evaluation reports.
144. In another letter of the same date the district prosecutor’s office informed the military commander’s office of the Urus-Martan District (военный комендант Урус-Мартановского района) that after the bomb strike of 19 October 1999 two unexploded bombs remained lying on the plots of land at two private properties and invited the military commander’s office to take measures to dispose of those bombs. A similar letter was sent to the military commander’s office of the Chechen Republic (военный комендант Чеченской Республики) on 26 February 2003.
145. Decisions of 16 February 2003 ordered a medical forensic examination of those wounded during the attack of 19 October 1999, including the second and eighteenth applicants.
146. In a letter of 27 February 2003 an expert informed the investigator in charge that a medical forensic examination could be carried out only on the basis of original medical documents and in the presence of the persons in respect of whom such examination had been ordered. The expert thus returned the orders for medical forensic examination and enclosed certificates to the investigator in charge stating that it was impossible to conduct the required examination on the basis of those documents.
147. On 4 March 2003 the investigator in charge requested Urus-Martan hospital to adduce medical files of the six residents of Urus-Martan killed during the incident of 19 October 1999.
148. According to a report of 23 April 2003, on the date in question the register of the combat air missions of the federal forces in the Chechen Republic for the period between 8 and 27 October 1999 and the tactical map for the period between 13 and 26 October 1999 were examined by the investigating authorities. The report then described in detail the entries made in those documents as regards the air combat missions on 19 October 1999. It also indicated that, according to those documents, Urus-Martan had not been attacked by the federal aircraft on the date in question and that the only targets hit that day had been located at distances of one and twenty-two kilometres from the town.
149. A report of 30 April 2003 reflected the result of the examination of the register of military actions of the aircraft of the United Group Alignment (журнал боевых действий авиации ОГВ) for the period from 29 September 1999 to 20 January 2000. According to the report, on 19 October 1999 two entries had been made in the register; they concerned two attacks by federal military helicopters against illegal fighters who had been located about forty kilometres from Urus-Martan. There was no other information regarding the events of 19 October 1999 in the register.
150. As can be ascertained from a report of 5 May 2003, which is barely legible, on that date the investigating authorities examined the register of military actions of the United Group Alignment comprising the period between 25 September and 29 November 1999. It appears that in the register there were no entries to the effect that any aerial strikes had been carried out on Urus-Martan on 19 October 1999.
151. In a letter of 16 May 2003 the district prosecutor’s office forwarded to the military prosecutor’s office of the United Group Alignment medical certificates attesting the injuries received by residents of Urus-Martan during the attack of 19 October 1999. The letter also indicated that in Urus-Martan hospital there were no medical files of those who had been killed during the strike. It further stated that the district prosecutor’s office was unable to send to the military prosecutor’s office of the United Group Alignment forty-one splinters seized at the scene of the incident as those splinters had been sent for an expert examination and had not been given back by experts. Lastly, the letter stated that three aerial bombs found at the scene of the incident had been destroyed by specialists.
152. In letters of 31 May and 5 June 2003 the investigator in charge requested relevant military units to provide information on the identity of the pilots who had carried out bomb strikes at a distance of one kilometre from Urus-Martan on 19 October 1999.
153. In letters of 3 June 2003 the investigator in charge requested various competent authorities to provide information as to whether the residents of Urus-Martan listed in that letter had been involved in the activities of illegal armed groups. The list of names included those killed during the attack of 19 October 1999 as well as those who had been granted victim status in connection with that incident. On 29 October 2003 the Russian Federal Security Service replied that four persons included in the list had participated in the activities of the illegal armed groups.
154. In two letters of 10 June 2003 the acting commander of military unit no. 22290 – an air-force unit that had participated in military operations in the vicinity of Urus-Martan in the relevant period – stated in reply to the military prosecutor of the United Group Alignment that it was not possible to submit their unit’s tasking schedule (плановая таблица) for 19 October 1999 as it had been destroyed in November 2000, given that pursuant to a relevant order of the Russian Ministry of Defence its storage time had been one year. The letters went on to say that in the relevant period no register of orders received and given had been maintained, no register of combat air missions had been maintained, no register of military actions had been maintained and no tactical map had been maintained. The letters also stated that the means of objective control – testorograms and photographs – for 19 October 1999 had been unavailable as they had been destroyed a year after that date, as prescribed in a relevant order of the Russian Ministry of Defence, and no tape-recordings were available as they had only been kept for three months. Lastly, the letters indicated that the register of the commander’s military orders and the map for the commander’s orders for military actions had been sent to Rostov-on-Don in December 2000.
155. An expert report of 20 June 2003 stated that the metal fragments seized on 17 January 2003 (see paragraph 140 above) were pieces of industrially manufactured metal objects that had been destroyed by explosion of a contact charge and that some of them might be fragments of ammunition.
156. A report of 2 July 2003 on the examination of a video-recording of the process of excavation and destruction of unexploded aerial bombs that had remained after the attack of 19 October 1999 stated that it had been established that they had been highly explosive bombs of 250-270 kg calibre.
157. In a letter of 3 July 2003 the commander of military unit no. 11731, which at the relevant time was participating in military actions in the vicinity of Urus-Martan, stated that all the documents relating to operations in October 1999, and, namely, a register of orders given and received, a register of combat air missions, a register of military actions, combat orders, pilots’ reports on their missions and a tactical map, had been destroyed on 13 December 2001 as they had lost their practical value and had had no historical or scientific value.
158. By a decision of 20 October 2003 the investigator in charge ordered an examination by operative and tactical expert with a view to establishing whether there had been any shortcomings in the organisation and execution of a bomb strike in the vicinity of Urus-Martan on 19 October 1999 on the part of the commander of the Group “West”, General Major Sh., and the commander of the United Air Forces Group, General Lieutenant G.
159. A report of 16 November 2003 gave the results of the operative and tactical experts’ examination. The experts stated that General-Major Sh.’s decision to carry out bomb strikes on 19 October 1999 on fortified points and bases of illegal armed groups and on their radio and electronic facilities had been well-founded and timely, as at that time the town of Urus-Martan had been occupied by illegal fighters, amounting to over 1,500 persons, who had fortified it and had not been prepared to surrender and who had been reinforced with a new group of around 300 illegal fighters a day before the attack. According to the experts, any other methods of action by federal forces, such as a ground attack, storming, forcing out, would have led to unjustified losses among them. The experts also stated that, when organising the bomb strike in question the command of the Group “West” had taken certain measures with a view to minimising civilian casualties. In particular, according to the report, the military authorities had opted for pinpoint strikes, which had resulted in only six people being killed and seventeen wounded, four of the latter belonging to illegal armed groups. On the other hand, considerable losses had been caused to the illegal fighters who, as a result, had subsequently, on 7 and 8 December 1999, surrendered the town without fighting with the result that there had been no casualties among the federal armed forces. The report thus concluded that the actions of General Major Sh. and General Lieutenant G. had complied with all relevant instructions and regulations, including the Infantry Field Manual, that the decision to carry out a strike on 19 October 1999 had been reasonable and that the federal aircraft had been used in Urus-Martan on 19 October 1999 pursuant to competent officers’ decision and taking into account the existing situation and intelligence data.
160. The case file contains written explanations given on 18 March 2000 by Mr K. – the Head of the Headquarters of the Group “West” – to the prosecutor of military unit no. 20102. According to them, during the period of 19-20 October 1999 the Group “West” had been entrusted with a mission to force out illegal armed groups from the town of Urus-Martan. In Mr K.’s submission, in order to avoid casualties among civilian residents of Urus-Martan, the federal command had repeatedly applied to them with a request for the Wahhabis to discontinue their resistance and leave the town and had warned the residents that otherwise the Wahhabis would be destroyed by artillery fire and aerial attacks. Therefore, according to Mr K., the civilians residing in Urus-Martan had been warned; however, given that the illegal fighters had not surrendered, pinpoint bomb strikes had been carried out on their bases. In Mr K.’s submission, bomb strikes had been carried out by the military aircraft on the basis of information obtained by the latter’s intelligence service. Mr K. also noted that in December 1999 the federal forces had blocked Urus-Martan for further “sweeping-up” operations. During a witness interview of 18 April 2003 Mr K. stated that he could not give any explanations regarding the events of 19 October 1999, as he did not remember anything. He also stated as regards his written explanations of 18 March 2000 that the signatures on that document were his, but that he did not remember that he had actually stated what was written there. He added that at present he was unable to comment on those explanations given that more than three years had elapsed since the date when they had been given.
161. In their explanations of 4-6 July 2000 a number of eyewitnesses, including the fifth, sixth, ninth and fourteenth applicants, described the attack of 19 October 1999, stating that on the date in question, approximately between 12.30 and 1.30 p.m., two Russian military planes had arrived and that one of them had carried out strikes outside the territory of Urus-Martan, whereas the other one had bombed the residential quarter in which the eyewitnesses lived. The fifth applicant and Mr A., another resident of the quarter that had come under the attack, also stated that the residents of Urus-Martan had not been warned about any bomb strikes.
162. During witness interviews in the period from 7 September to 4 October 2000 the second to seventh, ninth, tenth, fourteenth, sixteenth, eighteenth and nineteenth applicants described the circumstances of the attack of 19 October 1999. Fifty-one other residents of the quarter that had come under the attack were also questioned during the period between 7 September and 5 October 2000 and gave similar accounts of the incident in question. In the period between 7 and 12 July 2001 nine residents, including the nineteenth applicant, were again interviewed in connection with the incident.
163. In explanations of 12 March 2001, Mr Z. – a senior officer of military unit no. 45881 – stated that, according to that unit’s tactical map, the town of Urus-Martan had not come under aerial attacks in the period between 18 and 27 October 1999, and that on 19 October 1999 at 1.30 p.m. high-explosive 250 kg aerial bombs had been launched against a group of fighters located one kilometre from the south-eastern outskirts of Urus-Martan. As regards the information in the register of combat air missions (see paragraph 177 below), Mr Z. stated that the coordinates mentioned there had been situated twenty-six to twenty-seven kilometres from Urus-Martan. During a witness interview of 12 November 2002 Mr Z. confirmed that he had been seconded to the Chechen Republic at the material time but stated that from 11 October to 28 November 1999 he had been on leave outside the territory of the Chechen Republic, and therefore he had never participated in the planning and organisation of the aerial attack of 19 October 1999. He added that he could not be a witness in the case concerning that incident, as he had been serving in a military unit other than that which had participated in that attack.
164. In a witness interview of 21 January 2003 Mr M., at the material time a First Deputy Head of the General Headquarters of the Russian Armed Forces, stated that, as far as he knew, during the counter-terrorism operation in the Chechen Republic no bomb or missile strikes, or any other aerial attacks had been planned or carried out on inhabited settlements. According to Mr M., such strikes had been carried out only on pre-selected targets relating to the activities of illegal armed groups.
165. In his witness interview of 25 January 2003 Mr Mikh., at the relevant time the Deputy Commander-in-Chief of the Russian Air Forces, stated that he had not given any orders to carry out a bomb strike on the town of Urus-Martan on 19 October 1999, and that he was unaware of any bombing of Urus-Martan by federal aircraft.
166. During questioning of the same date Mr Ch., a Deputy Head of the Chief Headquarters and the Head of the Operative Administration of the Air Forces, made similar statements.
167. In a witness interview of 24 April 2003 Mr A., a high-ranking military officer who at the material time had been seconded to the Chechen Republic, stated that he knew nothing of a bomb strike on Urus-Martan on 19 October 1999 and was therefore unable to provide any relevant information in that respect. He was also unable to give any explanation as regards his reply of 15 February 2001 to Mr Khamzayev’s complaint concerning the attack of 19 October 1999 (see paragraph 57 above).
168. In a witness interview of the same date Mr B., a high-ranking officer who at the relevant time had been seconded to the Chechen Republic, stated that he knew nothing about the attack of 19 October 1999 on Urus-Martan as in that period he had been in charge of operations in another area of the Chechen Republic. He was unable to provide any information other than that indicated in his reply to Mr Khamzayev dated 23 November 2000 to the effect that the federal air forces had never bombed Urus-Martan.
169. During questioning on 25 April 2003 Mr G., at the material time the Commander of the United Air Forces Group in the Chechen Republic (see paragraph 29 above), stated that he did not remember the events of October 1999, as much time had elapsed since them, and that all the actions of the federal air forces for that period had been recorded in the register of combat air missions and tactical map.
170. During questioning on 29 April 2003 Mr P., a high-ranking military officer seconded to the Chechen Republic at the material time, made similar statements.
171. On 9 and 10 June 2003 the investigating authorities questioned a number of officers of the federal air forces who had taken part in military operations in the vicinity of Urus-Martan at the relevant time. Two pilots, Par. and Mak., who in the relevant period had been seconded to the Chechen Republic and served in military unit no. 22290, stated that in October 1999 they had received an order from their commander, Colonel Mar., to carry out strikes in pre-selected rectangles on targets representing illegal armed groups on the northern and north-western outskirts of Urus-Martan. According to the pilots, when carrying out the strikes they used missiles rather than aerial bombs given that the targets had been located very close to the town. The pilots stated that they had not used aerial bombs during their combat mission and had not carried out any strikes on residential quarters of Urus-Martan. They also insisted that any technical errors during the strikes, deviation from pre-selected targets and accidental striking had not been possible.
172. In his witness interview of 16 June 2003 Mr Iv., who in the relevant period had been seconded to the Chechen Republic as an officer of the Russian Ministry for Emergency Situations, stated that he had participated in deactivation of unexploded bombs that had remained, inter alia, in Mayakovskiy Street in Urus-Martan after the attack of 19 October 1999. He confirmed that on 2 and 3 April 2003 two unexploded aerial bombs had been excavated and then taken away and destroyed.
173. During questioning on 2 and 3 July 2003 four pilots, Pog., Ab., D. and Sh., who at the material time had been seconded to the Chechen Republic and served in military unit 11731, stated that they had performed a flight in a group of four planes on 19 October 1999 to the southern mountainous area of the Chechen Republic. According to Mr Pog., the planes had been laden with aerial bombs of calibre 250 or 500 kg. The pilots also stated that the results of the bombing had been recorded by means of objective control devices – video recorders and photographic cameras – and after the flight had been given to a commanding officer. The pilots insisted that they had been instructed to launch bombs in an area situated at a distance of no less than three kilometres from any inhabited settlement and that they had never carried out any strikes on Urus-Martan. They also stated that they had never heard of any such incidents, as in that case an internal investigation should have been carried out and those responsible should have been punished.
174. The case file also contains witness statements of Mr S., a pilot of a federal plane that had been shot down by rebel fighters on 4 October 1999 with the result that the other pilot of that plane had died and Mr S. had been captured by fighters. Mr S. stated that on the date in question they had been given orders to search for another federal plane that had been shot down by extremists the previous day, and then described the incident of 4 October 1999.
175. The case file contains evaluation reports (дефектные акты) drawn up by the Urus-Martan Administration on 21 January 2000 in respect of the properties at 15, 19 and 24 Dostoyevskiy Street. The reports referred to the second, fifth and seventh applicants respectively as the owners of those properties and listed in detail the damage inflicted thereon.
176. As can be ascertained, at some point the second, fourteenth and nineteenth applicants filed with the investigating authorities a claim listing in detail their possessions lost during the bomb strike and indicating their value and the overall amount of pecuniary damage suffered.
177. An extract from a register of combat air missions signed by Mr K. (see paragraph 160 above) indicated that on 19 October 1999, between 3 and 3.10 p.m., a pair of SU-25 planes had carried out a bomb strike in a rectangle with coordinates [X] and [Y], that a truck with illegal fighters had been destroyed in a rectangle with coordinates [X1] and [Y1] and that a car with illegal fighters had also been destroyed.
178. A telegram of 17 November 2000 sent by a commanding officer of military unit 41001 stated that in October 1999 the targets selected for aerial strikes included illegal fighters’ bases, their fortified points, their ammunition depots, and the like, that during the relevant period the residential quarter in which the applicants lived had not been selected as a target, that on 19 October 1999 no pilots had been given an order to carry out a bomb strike on that quarter, and that no such strike had taken place on the date in question.
179. Until 1 July 2002 criminal-law matters were governed by the 1960 Code of Criminal Procedure of the RSFSR. On 1 July 2002 the old Code was replaced by the Russian Code of Criminal Procedure (“the CCP”).
180. Article 125 of the CCP provides that the decision of an investigator or prosecutor to dispense with or terminate criminal proceedings, and other decisions and acts or omissions which are liable to infringe the constitutional rights and freedoms of the parties to criminal proceedings or to impede citizens’ access to justice, may be appealed against to a district court, which is empowered to examine the lawfulness and grounds of the impugned decisions.
181. Article 161 of the CCP enshrines the rule that information from the preliminary investigation may not be disclosed. Paragraph 3 of the same Article provides that information from the investigation file may be divulged with the permission of a prosecutor or investigator and only in so far as it does not infringe the rights and lawful interests of the participants in the criminal proceedings and does not prejudice the investigation. It is prohibited to divulge information about the private lives of participants in criminal proceedings without their permission.
182. By virtue of Article 151 of the Russian Civil Code, if certain actions impairing an individual’s personal non-property rights or encroaching on other incorporeal assets have caused him or her non-pecuniary damage (physical or mental suffering), the court may require the perpetrator to pay pecuniary compensation for that damage.
183. Article 1069 provides that a State agency or a State official will be liable towards a citizen for damage caused by their unlawful actions or failure to act. Compensation for such damage will be awarded at the expense of the federal or regional treasury.
184. The Federal Law on Suppression of Terrorism of 25 July 1998 (Федеральный закон от 25 июля 1998 г. № 130-ФЗ «О борьбе с терроризмом» – “the Suppression of Terrorism Act”), as in force at the relevant time, provided as follows:
“For the purposes of the present Federal Law the following basic concepts shall be applied:
... ‘suppression of terrorism’ shall refer to activities aimed at the prevention, detection, suppression and minimisation of consequences of terrorist activities;
‘counter-terrorism operation’ shall refer to special activities aimed at the prevention of terrorist acts, ensuring the security of individuals, neutralising terrorists and minimising the consequences of terrorist acts;
‘zone of a counter-terrorism operation’ shall refer to an individual terrain or water surface, means of transport, building, structure or premises with adjacent territory where a counter-terrorism operation is conducted; ... ”
“On the basis of the legislation and within the limits established by it, damage may be caused to the life, health and property of terrorists, as well as to other legally protected interests, in the course of a counter-terrorism operation. However, servicemen, experts and other persons engaged in the suppression of terrorism shall be exempted from liability for such damage, in accordance with the legislation of the Russian Federation.”
185. Presidential Decree no. 2137 of 30 November 1994 “On Measures Aimed at Restoration of Constitutional Lawfulness and Order within the Territory of the Chechen Republic” prescribed that a group of federal forces should be created for disarmament and liquidation of illegal armed groups in the Republic. This Decree was annulled by a Presidential Decree of 11 December 1994.
186. Presidential Decree no. 2166 of 9 December 1994 “On Measures Aimed at Suppression of the Activity of Illegal Armed Groups within the Territory of the Chechen Republic and the Zone of the Chechen-Ingush Conflict” prescribed that the Russian Government should use all means at the State’s disposal to ensure the State’s security, lawfulness, rights and freedoms of citizens, public order, fight against crime and disarmament of all illegal armed groups.
187. Governmental Decree no. 1360 of 9 December 1994 indicated a number of measures of a general character which various Russian ministries should take for the successful implementation of Presidential Decree no. 2166 of 9 December 1994.
188. Presidential Decree no. 898 of 5 September 1995 provided, inter alia, for a lump-sum payment of 20,000 Russian roubles (RUB) to the families of individuals who had died as a result of the hostilities in the Chechen Republic. The Decree also stated that individuals who had incurred pecuniary losses, including those who had lost their home, should be paid compensation, and entrusted the Russian Government with the task of making the relevant payments to those concerned.
189. In Decree no. 510 of 30 April 1997 the Russian Government established that residents of the Chechen Republic who had lost their housing and/or other possessions during the hostilities in the Republic and who, no later than 12 December 1994, had left permanently for another region, were entitled to compensation.
190. Decree no. 1255c of the Russian President “On Measures Aimed at Increasing the Effectiveness of Counter-Terrorism Operations within the Territory of the North-Caucasian Region of the Russian Federation” of 23 September 1999 provided that the United Group Alignment be formed in the North-Caucasian region from units and detachments of the Russian armed forces, those of the interior troops and departments of the Russian Ministry of the Interior, departments of the Russian Ministry for Emergency Situations, those of the Federal Security Service and the Federal Guard Service. The decree also empowered the commander of the United Group Alignment to take decisions that were binding for all the forces forming the United Group Alignment.
191. Governmental Decree no. 404 of 4 July 2003 established the right of all permanent residents of the Chechen Republic who had lost their housing and any possessions therein after 12 December 1994 to receive compensation in the amount of RUB 300,000 for the housing and RUB 50,000 for the other possessions.
192. On 14 December 2000 the Basmanny District Court of Moscow delivered a judgment in civil proceedings brought by a Mr Dunayev, who claimed that the block of flats in which he had lived had collapsed during heavy shelling of Grozny by the federal armed forces in January 1995 and sought compensation for pecuniary and non-pecuniary damage in that connection. While acknowledging the fact that Mr Dunayev’s property, including his apartment in the block of flats, had been destroyed as a result of an attack in 1995, the court noted, inter alia, that under Articles 10691071 and 1100 of the Russian Civil Code, the State was liable for damage caused only by unlawful actions on the part of its agents. It further held that the military operation in the Chechen Republic had been launched by virtue of relevant presidential and governmental decrees, which had been found to be constitutional by the Russian Constitutional Court and were still in force. Accordingly, the court concluded that the actions of the federal armed forces in the Chechen Republic had been lawful and dismissed Mr Dunayev’s claim for compensation (see Dunayev v. Russia, no. 70142/01, § 8, 24 May 2007).
193. On 4 July 2001 the Basmanny District Court of Moscow dismissed a claim against the Ministry of Finance brought by a Mr Umarov, who stated that his house and other property had been destroyed during massive air strikes and artillery shelling of Grozny by the federal armed forces in October and November 1999 and sought compensation for pecuniary and non-pecuniary damage in that connection. The court acknowledged the fact that Mr Umarov’s private house and other belongings had been destroyed as a result of the hostilities in 1999 to 2000. It held, however, that under Article 1069 of the Russian Civil Code, the State was liable for damage caused only by unlawful actions on the part of its agents. It noted that the military operation in the Chechen Republic had been launched by virtue of relevant presidential and governmental decrees, which had been found to be constitutional by the Russian Constitutional Court, except for two provisions of the relevant governmental decree. In that connection the court noted that the two provisions had never been applied to Mr Umarov, and therefore no unlawful actions on the part of State bodies had ever taken place to warrant compensation for damage inflicted on his property. On 12 April 2002 the Moscow City Court upheld that judgment on appeal (see Umarov v. Russia (dec.), no. 30788/02, 18 May 2006).
194. By a default judgment of 3 December 2001 the Leninskiy District Court of Stavropol dismissed a claim brought by a Ms Trapeznikova against a number of federal ministries in so far as she alleged that the block of flats in which she had lived had been destroyed by a missile during an attack by the federal armed forces on Grozny in January 2000 and sought compensation for the destroyed flat and belongings that had been in it. She also sought compensation for non-pecuniary damage. The court noted, inter alia, that under Article 1069 of the Russian Civil Code, the State was liable for damage caused only by unlawful actions on the part of its agents. It further found that the actions of the Russian federal troops in the Chechen Republic had been lawful, as the military operation in the Chechen Republic had been launched under relevant presidential and governmental decrees, which had been found to be constitutional by the Russian Constitutional Court. The court concluded that there were no grounds to grant Ms Trapeznikova’s claim for pecuniary damage and that her claim for compensation for non-pecuniary damage could not be granted either, in the absence of any fault or unlawful actions on the part of the defendants. The judgment was upheld on appeal by the Stavropol Regional Court on 30 January 2002 (see Trapeznikova v. Russia, no. 21539/02, § 30, 11 December 2008).
VIOLATED_ARTICLES: 2
8
